Matter of Antoine R.A. v Theresa M. (2016 NY Slip Op 07093)





Matter of Antoine R.A. v Theresa M.


2016 NY Slip Op 07093


Decided on October 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 27, 2016

Friedman, J.P., Andrias, Moskowitz, Gische, Gesmer, JJ.


2065B 2065A 2065

[*1] In re Antoine R.A., Petitioner-Appellant,
vTheresa M., Respondent-Respondent.
In re Theresa M., Petitioner-Respondent, -against-Antoine R.A., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.
Andrew J. Baer, New York, for respondent.
Karen P. Simmons, The Children's Law Center, Brooklyn (Janet Neustaetter of counsel), attorney for the child.

Order, Family Court, Bronx County (Juanita E. Wing, Referee), entered on or about January 3, 2013, which dismissed the father's petition to modify an order of visitation, unanimously affirmed, without costs. Order, same court and Referee, entered on or about February 1, 2013, which granted the mother's application for an order of protection against the father, unanimously affirmed, without costs. Appeal from order, same court (Tracey A. Bing, J.), entered on or about May 9, 2014, which suspended the father's visitation with the subject child, unanimously dismissed, without costs, as academic.
The court's order dismissing the father's modification petition, which sought an order directing that the exchange of the child take place at a police precinct, has a sound and substantial basis in the record. The court credited the mother's testimony that requiring her to bring the child to the precinct would be a hardship on the mother, and found that it would not be in the child's best interests to have exchanges take place at that location (see Matter of Frank M. v Donna W., 44 AD3d 495 [1st Dept 2007]).
The finding that the father committed the family offenses of harassment in the second degree (Penal Law § 240.26[1], [3]) and disorderly conduct (Penal Law § 240.20[3]) was supported by a fair preponderance of the evidence, including the mother's testimony that, inter alia, the father came to her place of employment and, when asked to leave, struck her in the chin, and that he frequently threatened violence against her and her family (see Matter of Ronnie B. v Charlene G., 138 AD3d 605 [1st Dept 2016]; Matter of Sasha R. v Alberto A., 127 AD3d 567, 568 [1st Dept 2015]).
It is undisputed that the order suspending visitation has been superseded by subsequent [*2]orders providing for supervised visitation, which the father supported. Accordingly, the appeal from the May 2014 order has been rendered academic (see Matter of Maria Raquel L., 36 AD3d 425 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 27, 2016
CLERK